Exhibit 8(a)(xvii) AMENDMENT TO FUND PARTICIPATION AGREEMENT This Amendment to the Fund Participation Agreement (“Agreement”) dated the 1st day of May, 2003, by and between Lincoln Variable Insurance Products Trust, an open-end management investment company organized as a Delaware statutory trust (the “Trust”), and The Lincoln National Life Insurance Company, an Indiana insurance company (the “Company”) is effective as of May 1, 2015. AMENDMENT WHEREAS, the parties wish to amend Schedule 2 to the Agreement and replace it in its entirety. NOW, THEREFORE, in consideration of their mutual promises, the Company and the Trust agree to amend the Agreement as follows: 1.Schedule 2 of this Agreement shall be deleted and replaced with the attached Schedule 2. 2.All other terms of the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be executed in its name and behalf by its duly authorized officer on the date specified below. Lincoln Variable Insurance Products Trust Date: April 8, 2015 By:/s/ Daniel R. Hayes Daniel R. Hayes President The Lincoln National Life Insurance Company Date: April 8, 2015 By:/s/ Daniel R. Hayes Daniel R. Hayes Vice President SCHEDULE 2 Funds As of May 1, 2014 All LVIP funds offered by the Trust
